Title: From George Washington to Thomas Waggener, 13 July 1756
From: Washington, George
To: Waggener, Thomas



[Fort Cumberland, Md., 13 July 1756]

Instructions for Captain Thomas Waggener, on the South-Branch.Sir,

As the Assembly voted a chain of Forts to be built on the Frontiers for the protection of the inhabitants; and by a council of war held here the 10th instant, it is resolved, that Forts be built on the Main branch, to extend in the most convenient and best line from your upper fort to the head of Jacksons River, and from thence down to Captain Hoggs’ Fort, on the same river—You are to set immediately upon that Business and erect forts at the most convenient places at or about twenty or twenty-five miles distance from each other, as the inhabitants, best acquainted with the situation, of the country, shall inform you of.
I have sent you, I hope, a sufficient Force to accomplish the work; and I would have you all keep together; and after building one fort, proceed on to the next place with your command, except what you judge necessary to garrison them—which I imagine will be from fifteen to thirty men—to be left under the command of a Subaltern or trusty Sergeant—and so on, until the whole are finished, or you receive further orders. This command will bring you all the Tools we can procure: if they are not sufficient, I would have you apply to the inhabitants thereabouts, who no doubt, as it is intended for their protection, will assist all they can. Give them your receipts for what you get; and if not returned, upon being produced and certified by you, they shall be paid. Your own company must still be left at Colonel Vanmeters; but upon application from any of the Officers for their men, you must deliver them; as the companies are all completed to an equal number.
I would recommend it to you and the Officers, to use your utmost care and diligence in enlisting, not only the Draughts from the Militia, but all other able-bodied men that may offer. Given at Fort Cumberland July 13th 1756.

G:W.

